EXHIBIT 10.2




Money4Gold Holdings, Inc.

595 S. Federal Highway, Suite 600

Boca Raton, Florida 33432







October 9, 2009










Re:

Money4Gold / Settlement of Outstanding Debt







Dear Barry and Mike:




This letter agreement amends the letter agreement entered into on September 30,
2009 (the “Agreement”), a copy of which is attached as Exhibit A, in order to
correct a scriveners error.  The Agreement reflected GRQ Consultants, Inc.
401(K) (“GRQ”) and Barry Honig converting a $500,000 loan with the Company into
shares of the Company’s common stock at a price per share of $0.0857.  The
Agreement was meant to specify that $300,000 of the $500,000 loan had been made
by GRQ and the remaining $200,000 had been loaned by Barry Honig, personally.
 Accordingly, 3,500,584 shares shall be issued to GRQ and 2,333,723 to Barry
Honig.




Please sign below evidencing your agreement to be bound by this Agreement.




 

 

                                                                                        

Very truly yours,

 

 

 

 

 

/s/ Doug Feristein

 

Doug Feirstein

 

Chief Executive Officer




AGREED AND ACCEPTED:




DOUG FEIRSTEIN

 

 

 

 

 

/s/ Doug Feirstein

 

 

 

 

 

TODD ORETSKY

 

 

 

 

 

/s/ Todd Oretsky

 





--------------------------------------------------------------------------------










GRQ CONSULTANTS, INC. 401K

 

 

 

 

 

By:

/s/ Barry Honig

 

Barry Honig, Trustee

 

 

 

 

 

BARRY HONIG

 

 

 

 

 

/s/ Barry Honig

 

 

 

 

 

MICHAEL BRAUSER

 

 

 

 

 

/s/ Michael Brauser

 









